Concurring Opinion.
McG-loin, J.
After being for a time of opinion that the judgment appealed from in this cause should be reversed, and after having even conveyed to my colleague my dissent from the conclusions reached by him, I have, after further consideration finally been convinced that there is no error in the judgment which has been brought up.
It is conceded, in this case, that J. W. Burbridge & Co. weré merely acting for John S. Hornor & Son, for the purpose of collecting this draft; hence, the parties really to the transaction and litigation are only John S. Hornor & Son and plaintifis, Thos. H. Allen & Co. Neither of these are innocent third persons, in the sense of the commercial law, and hence, the question of negotiability vd non oi the draft in question, is not one necessary to the case, and I abstain from declaring that the said draft was not commercial in its character.
Between John S. Hornor & Son and Thos. H. Allen, there is nothing which can arise so as to bar out matters of defence or exception. 1 consider that the telegram of Thos, H. Allen & Co. to Reeves, constituted the warrant or authority to said Reeves to draw the draft in question. It may be likened in a way to a *184power of attorney to that effect. It was, however, conditional, taking validity, therefore, only upon the execution of the condition. John S. Hornor & Son were well aware of the facts, knowing that the authority to Reeves was not an unconditional one, and they should not be allowed to alter its tenor, so as to emancipate the draft, drawn in obedience to it, from the influence or control, as to them, of the condition. It was their duty to see, berore taking the draft, that the condition in question had been fulfilled, and if, for any reason whatever, it was difficult or inconvenient for them to do this, and they accordingly omitted it, or if they were deceived in any way, the risk was their own and not that of Thos. H. Allen & Co. As a man binds himself, so let him be bound. Thós. H. Allen & Co. bound themselves to pay a draft drawn against twenty-one bales of cotton, and to refuse them relief in this case, is to compel them to pay against their express convention, a draft drawn against a box of cotton seed.
Nor do I consider that, in a case such as this, upon general principles, Thos. H. Allen & Co., had they received, at the time of taking up the draft, anything of real value, would have been excused from the duty of restoring what was thus received, and even of tendering it as a condition precedent to instituting their suit. The evidence, however, does not show that Thos. H. Allen & Co. received the box of cotton seed. Under ordinary circumstances, a bill of lading represents the property constituting the shipment, and possession of the bill of lading constitutes a legal possession, perhaps, of the property in question. But these principles can have no application in presence of a piece of paper which has lost, by means of a fraudulent alteration, its character as a bill of lading, having been altered so as to purport to cover twenty-one bales of cotton, it could serve no longer as evidence of a contract for the delivery of one box of cotton seed. The carrier would, no doubt, ignore it entirely as a document rendered null and void by alteration of its tenor, and there arises; therefore, no presumption against plaintiffs, that, because they held this paper, they did receive, or could have received, the box of cotton seed in question. I consider this so-called bill of *185lading as a piece of worthless paper, And the draft; being by an absconded drawer, drawn fraudulently and against instructions and contract, and having thereon no endorsements that could be valuable to John S. Hornor & Son, that I consider also, as a document, worth absolutely nothing
To maintain that Thos. H. Allen & Co. bad to make a tender of these two instruments, before instituting this suit, would belo compel them to tender what had no appreciable value, and lienee, to do what practically would be a vain thing.
We have a maxim ude minimis non curat lex,” and if courts would concern themselves to defeat just rights, simply upon matters involving practically no more than 'wo scraps of useless paper, they would be violating the spirit, if not the letter, of this maxim, and be compelling the law to recognize and deal with what was trifling indeed.
It may be proper to state, in closing, that the difficulty which prevented me, originally, from agreeing with my learned colleague in the conclusion he had arrived at, related solely to this question of tender, and that upon the other questions involved, I saw no difficulty, considering the case, as to them, clearly with the plaintiffs.